Non-Final Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “wherein the communication is monitored by a remote cluster”.  The specification does not disclose this limitation.  Claim 16 recites a first cluster and a second cluster.  Therefore, claim 20 introduces a third cluster for monitoring the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9-15 of U.S. Patent No. 10,489,254 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, and 9-15 of U.S. Patent No. 10,489,254 B2 contain(s) every element of claim(s) 1, 2, 4, and 7-15 of the instant application and as such anticipate(s) claim(s) 1, 2, 4, and 7-15 of the instant application.
The following is a mapping of the claims:
Claim 1 of Instant Application			Claim 1 of US 10,489,254 B2
A method comprising: monitoring a communication session between a first cluster and a second cluster
A method comprising: monitoring, from a backup cluster (second cluster), a first communication session with a first storage node in a primary cluster (first cluster)


identifying a cluster-failure condition for the primary cluster based upon status of the first communication session
switching over from the first cluster to the second cluster based upon the failure condition
initiating a cluster-switch operation to switch from the primary cluster to the backup cluster based upon the cluster-failure condition


Regarding claim 2, claim 1 of US 10,489,254 B2 discloses identifying the failure condition as a communication failure between a first node within the first cluster (first storage node in a primary cluster) and a second node within the second cluster (a backup cluster, cluster as defined by specification includes nodes, therefore a communication with a backup cluster would be communication with at least one node).
Regarding claim 4, claim 5 of US 10,489,254 B2 discloses wherein the first node has a first operational state that is a failed state. 
Regarding claim 7, claim 9 of US 10,489,254 B2 discloses wherein the monitoring is performed remote from the first cluster. 
Regarding claim 8, claim 12 of US 10,489,254 B2 discloses wherein a second node within the second cluster takes over storage access operations from a first node within the first cluster in response to a failure of the first node (switch from the primary cluster to the backup cluster (claim 1) wherein each node of the plurality of storage 
Regarding claim 9, claim 9 of US 10,489,254 B2 discloses performing direct monitoring of the first cluster based on connectivity with the first cluster from a remote location based upon failure of a plurality of nodes in the first cluster. 
Regarding claim 10, claim 10 of US 10,489,254 B2 discloses performing indirect monitoring of the first cluster based upon the direct monitoring of the first cluster indicating failure of the connectivity with the first cluster, wherein the failure condition corresponds to a result of the indirect monitoring of the first cluster indicating failure of the first cluster. 
Regarding claim 11, claim 11 of US 10,489,254 B2 discloses wherein the performing indirect monitoring comprises determining whether a backup cluster has lost connectivity with the first cluster, wherein the failure of the first cluster comprises the backup cluster losing connectivity with the first cluster. 
Regarding claim 12, claim 12 of US 10,489,254 B2 discloses wherein each node of the plurality of nodes has an associated backup node and an associated auxiliary node in the backup cluster, wherein the associated auxiliary node is a backup node for the associated backup node 
Regarding claim 13, claim 13 of US 10,489,254 B2 discloses wherein a result of the indirect monitoring of the first cluster indicates failure of the first cluster based upon a loss of connectivity between each node of the plurality of nodes and the associated backup node. 

Claim 15 of Instant Application			Claim 15 of US 10,489,254 B2
A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to:  monitor a communication session between a first cluster and a second cluster
A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to: monitor, from a backup cluster (second cluster), a first communication session with a first storage node in a primary cluster (first cluster)
identify a failure condition for the first cluster based upon a status of the communication session 

identify a cluster-failure condition for the primary cluster based upon status of the first communication session
switch over from the first cluster to the second cluster based upon the failure condition
initiate a cluster-switch operation to switch from the primary cluster to the backup cluster based upon the cluster-failure condition



Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 13 of U.S. Patent No. 10,489,254 B2 in view of the well-known practice of implementing a method with an apparatus. 

Claim 16 of Instant Application			Claim 13 of US 10,489,254 B2
monitor communication between a first node of a first cluster and an auxiliary node in a second cluster
the indirect monitoring of connectivity between each storage node (a first node of the plurality of storage nodes and the associated backup storage node (an auxiliary node) 
identify a failure condition for the first node based upon a status of the communication. 

the indirect monitoring of the primary cluster indicates failure of the first cluster (the cluster fails when a first node fails) based upon a loss of connectivity between each storage node (a first node of the plurality of storage nodes and the associated backup storage node (an auxiliary node)
switch over from the first node to the auxiliary node based upon the failure condition
Claim 1: initiate a cluster-switch operation to switch from the primary cluster to the backup cluster based upon the cluster-failure condition (the nodes in the first 


	Additionally, claim 13 of US 10,489,254 B2 discloses a method.  However, claim 13 does not explicitly disclose a computing device comprising: a processor; and memory having instructions stored thereon, the instructions executable by the processor.  The Examiner takes Official Notice that it is well-known to implement a method with a computing device or software. It would have been obvious to one of ordinary skill at the time of filing of the invention to include a computing device to perform the method of claim 13 of U.S. Patent No. 10,489,254 B2. A person of ordinary skill in the art would have been motivated to make the modification because using a computing device or software to perform a method puts into practice the method and gives it a real world application.  
Regarding claim 17, claim 9 of US 10,489,254 B2 discloses wherein the instructions cause the computing device to: perform direct monitoring of the first cluster based on connectivity with the first cluster from a remote location based upon failure of a plurality of nodes in the first cluster. 
Regarding claim 18, claim 10 of US 10,489,254 B2 discloses wherein the instructions cause the computing device to: perform indirect monitoring of the first cluster based upon the direct monitoring of the first cluster indicating failure of the connectivity with the first cluster, wherein the failure condition corresponds to a result of the indirect monitoring of the first cluster indicating failure of the first cluster. 
. 
Claims 1, 2, 4, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 13 of U.S. Patent No. 9,842,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 8, and 13 of U.S. Patent No. 9,842,033 B2 contain(s) every element of claim(s) 1, 2, 4, and 15 of the instant application and as such anticipate(s) claim(s) 1, 2, 4, and 15 of the instant application.
The following is a mapping of the claims:
Claim 1 of Instant Application			Claim 7 of US 9,842,033 B2
A method comprising: monitoring a communication session between a first cluster and a second cluster
The method comprises performing indirect monitoring comprising determining whether the backup cluster (second cluster) has lost connectivity with the primary cluster (first cluster)
identifying a failure condition for the first cluster based upon a status of the communication session; 
wherein the failure of the primary cluster comprises the backup cluster losing connectivity with the primary cluster
switching over from the first cluster to the second cluster based upon the failure condition
Claim 1: initiating a cluster-switch operation to switch from the primary cluster to a backup cluster 


Regarding claim 4, claim 5 (from which claim 7 depends) of US 9,842,033 B2 discloses wherein the first node has a first operational state that is a failed state (In response to failure of the first storage node—the state of the first storage node is failed).
Claim 15 of Instant Application			Claim 13 of US 9,842,033 B2
A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to:  monitor a communication session between a first cluster and a second cluster
A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to: determine whether the backup cluster (second cluster) has lost connectivity with the primary cluster (first cluster)
identify a failure condition for the first cluster based upon a status of the communication session 

wherein the second indirect monitoring of the primary cluster indicates failure of the primary cluster based upon the backup cluster losing connectivity with the primary cluster
switch over from the first cluster to the second cluster based upon the failure condition
Claim 10: initiate a cluster-switch operation to switch from the primary cluster to the backup cluster based upon 


Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 13 of U.S. Patent No. 9,842,033 B2 in view of the well-known practice of implementing a method with an apparatus. 

Claim 16 of Instant Application			Claim 9 of US 9,842,033 B2
monitor communication between a first node of a first cluster and an auxiliary node in a second cluster
the indirect monitoring of connectivity between each storage node (a first node of the plurality of storage nodes and the associated backup storage node (an auxiliary node) 
identify a failure condition for the first node based upon a status of the communication. 

the indirect monitoring of the primary cluster indicates failure of the first cluster (the cluster fails when a first node fails) based upon a loss of connectivity between each storage node (a first node of the plurality of storage nodes and the associated backup storage node (an auxiliary node)

Claim 1: initiate a cluster-switch operation to switch from the primary cluster to the backup cluster based upon the cluster-failure condition (the nodes in the first cluster are switched to the nodes in the second cluster)

 
	Additionally, claim 9 of US 9,842,033 B2 discloses a method.  However, claim 9 does not explicitly disclose a computing device comprising: a processor; and memory having instructions stored thereon, the instructions executable by the processor.  The Examiner takes Official Notice that it is well-known to implement a method with a computing device or software. It would have been obvious to one of ordinary skill at the time of filing of the invention to include a computing device to perform the method of claim 9 of U.S. Patent No. 9,842,033 B2. A person of ordinary skill in the art would have been motivated to make the modification because using a computing device or software to perform a method puts into practice the method and gives it a real world application.  
Regarding claim 17, claim 6 (from which claim 9 depends) of US 9,842,033 B2 discloses wherein the instructions cause the computing device to: perform direct monitoring of the first cluster based on connectivity with the first cluster from a remote location based upon failure of a plurality of nodes in the first cluster. 
Regarding claim 18, claim 6 (from which claim 9 depends) of US 9,842,033 B2 discloses wherein the instructions cause the computing device to: perform indirect monitoring of the first cluster based upon the direct monitoring of the first cluster 
Regarding claim 19, claim 7 (from which claim 9 depends) of US 9,842,033 B2 discloses wherein the indirect monitoring is performed to determine whether a backup cluster has lost connectivity with the first cluster, wherein the failure of the first cluster comprises the backup cluster losing connectivity with the first cluster. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., US 2008/0250267 A1.
Referring to claim 1:
In para. 0035, Brown et al. disclose that a hypercluster refers to one or more clusters.  In para. 0083, Brown et al. disclose monitoring a communication session between a first cluster and a second cluster (heartbeats between two individual clusters).
In para. 0149, Brown et al. disclose identifying a failure condition for the first cluster based upon a status of the communication session.

Referring to claim 7, in para. 0141, Brown et al. disclose wherein the monitoring is performed remote from the first cluster (hypercluster managers on all the nodes collectively handle failover). 
Referring to claim 8, in para. 0149, Brown et al. disclose wherein a second node within the second cluster takes over storage access operations from a first node within the first cluster in response to a failure of the first node  (nodes 64, 66 takeover for nodes 72, 74). 
Referring to claim 9, in para. 0141 and 0149, Brown et al. disclose performing direct monitoring of the first cluster based on connectivity with the first cluster from a remote location (hyperclusters collectively monitor and manage failover) based upon failure of a plurality of nodes in the first cluster (failure of nodes 72, 74). 
Referring to claim 15:
In para. 0031, 033, and 0141, Brown et al. disclose a non-transitory machine readable medium having stored thereon instructions executed by a machine (nodes and cluster and hypercluster managers).
In para. 0035, Brown et al. disclose that a hypercluster refers to one or more clusters.  In para. 0083, Brown et al. disclose monitoring a communication session between a first cluster and a second cluster (heartbeats between two individual clusters).R
In para. 0149, Brown et al. disclose identifying a failure condition for the first cluster based upon a status of the communication session.
. 

Allowable Subject Matter
Claims 2, 4, and 10-14 would be allowable if the non-statutory double patenting rejections, set forth in this Office action, were overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if the non-statutory double patenting rejections, set forth in this Office action, were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  US 10,019,321 B1 discloses cluster failover.  US 6,643,795 B1 discloses storage controller pairs that can failover to remote storage controller pairs.  US 6,393,485 B1 discloses a cluster manager for managing heartbeats with clusters and the failover between the clusters.
With respect to claim 16, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, monitoring the communication between a first node of a first cluster and an auxiliary node in a second cluster; identifying a failure condition for the first node based upon a status of the communication; and switching over from the first node to the auxiliary node based upon the failure condition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.